 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                           UNITED STATES DISTRICT COURT
13                          SOUTHERN DISTRICT OF CALIFORNIA
14
15   Julia Vega,                                         Case No.: 19-cv-00663-BEN-BGS
16                                      Plaintiff,
                                                         ORDER RE JOINT STATEMENT
17   v.                                                  MEMORIALIZING POTENTIAL
                                                         DISCOVERY DISPUTES
18   Honeywell International, Inc.,
19                                    Defendant.         [ECF No. 40]
20
21
22         On February 11, 2020, the parties requested a further 45-days to complete a rolling
23   production they hope will resolve the remainder of their tolled potential discovery disputes.
24   (See ECF No. 38.) They were ordered to file a Joint Statement which defines the specific
25   disputes they hope will be resolved within the additional 45-day period. The parties did so
26   on February 14, 2020. (ECF No. 40.)
27         Following review of the parties’ Joint Statement, the Court TOLLS the deadline to
28   raise the disputes identified in the parties Joint Statement until March 27, 2020. With this

                                                     1
                                                                                19-cv-00663-BEN-BGS
 1   tolling, the Court is not finding the potential disputes to be timely raised. If the parties
 2   raise substantive disputes with the Court, they will be required to address the threshold
 3   timeliness issue. Further, the parties are bound to all agreements they have made narrowing
 4   the scope of the disputes as represented in their Joint Statement. This limits the universe
 5   of any potential discovery dispute.
 6         IT IS SO ORDERED.
 7   Dated: March 6, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               19-cv-00663-BEN-BGS
